Citation Nr: 18100361
Decision Date: 04/10/18	Archive Date: 04/10/18

DOCKET NO. 12-30 811A
DATE:	April 10, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to an initial disability rating for degenerative osteoarthritis with chronic low back pain (lumbar spine disability), in excess of 10 percent for the period prior to March 17, 2015, and in excess of 40 percent thereafter is denied.
FINDINGS OF FACT
1.   For the period of time from July 11, 2001 to March 16, 2015, the Veterans service-connected lumbar spine disability manifested by pain with forward flexion to at least 80 degrees and a combined range of motion greater than 120 degrees.  It was not manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, neurologic symptoms, ankylosis, or incapacitating episodes requiring bed rest prescribed by a physician.
2.   Since March 17, 2015, the Veterans service-connected lumbar spine disability is not manifested by ankylosis, or incapacitating episodes requiring bed rest prescribed by a physician of more than one week.  
CONCLUSIONS OF LAW
1.   For the period of time prior to March 17, 2015, the criteria for a disability rating in excess of 10 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2017).
2.  The criteria for a disability rating in excess of 40 percent for the service-connected lumbar spine disability have not been met for any period covered by this appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran, served on active duty from August 1977 to August 1981; he also had additional Reserve service. 
This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Montgomery, Alabama, RO has jurisdiction of the current appeal. 
The case was previously before the Board in November 2016 when it was remanded for additional examination of the Veteran.  The requested development has been completed.
The Veteran is service-connected for degenerative osteoarthritis with chronic low back pain at a 10 percent rating for the period from July 11, 2001 to March 16, 2015, and at a 40 percent starting March 17, 2015.  The Veteran is assigned four separate 20 percent disability ratings for sciatic and femoral radiculopathy of the right and lower extremities.  He has not disagreed with these ratings or their assigned effective dates.  Accordingly the Board will address only the staged initial disability rating for the Veterans low back arthritis.  
This appeal is from the initial disability rating assigned upon the award of service connection for a psychiatric disability.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 
Disabilities of the lumbar spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: 
For unfavorable ankylosis of the entire spine (100 percent); 
For unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 
For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 
For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent); 
For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and 
For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent). 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017). 
When evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id., Note (1).  Again, the Veteran has been granted a separate disability ratings for radiculopathy of both lower extremities, and these ratings are not subject to this appeal.  No other neurological abnormalities resulting from the lumbar spine disability are shown in the medical records or alleged by the Veteran.  
For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id., Note (2).
In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion as noted.  Provided that the examiner supplies an explanation, the examiners assessment that the range of motion is normal for that individual will be accepted.  Id., Note (3). 
Range of motion measurements are to be rounded off to the nearest five degrees.  Id., Note (4).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id., Note (5).  Disability of the thoracolumbar and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id., Note (6). 
In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2017).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2017).
The most recent VA examination report indicates that the Veteran also warrants a diagnosis of intervertebral disc syndrome along with arthritis of the low back.  Accordingly, the Board has considered rating his disability under Diagnostic Code 5243 for intervertebral disc syndrome of the lumbar cervical spine.  
Diagnostic Code 5243 rates intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Under rating criteria for incapacitating episodes, a 10 percent rating contemplates incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating contemplates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2017).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  Id.  The March 2015 VA examination report indicates that the Veteran has had incapacitating episodes requiring bed rest of less than a week in the past 12 months.  This only warrants a 10 percent rating which is the same or less than those ratings assigned for the Veterans lumbar arthritis under Diagnostic Code 5242.  Accordingly, rating the Veterans lumbar spine disability under these criteria is not warranted.  
The Veteran filed his original claim for service connection for a low back disability in July 2001.  
Treatment records throughout the period on appeal reflect symptoms consistent with those noted upon examination.  If decreased range of motion was noted, findings were similar to those noted below, in that they did not demonstrate a higher disability level based on limitation of motion, or were not quantified.  The Veteran has reported stiffness, and pain with motion.  None of the treatment records show the specific criteria contemplated in assigning higher disability ratings for the lumbar spine disability.    
In May 2003 a VA Compensation and Pension examination of the Veteran was conducted in conjunction with his claim for service connection.  He reported complaints of chronic low back pain dating from a fall injury during service.  He reported having flare-ups twice a month for about 20 minutes each and that he took over-the-counter medication to treat his symptoms of low back pain.  He reported no numbness and no weakness; he was able to walk independently with a normal gait.  He reported back pain with bending and lifting, but that he had also not lost any days of work due to his back pain.  X-ray examination confirmed the presence of degenerative osteoarthritis of the lumbar spine.  Physical examination of the spine was conducted and revealed tenderness and muscle spasm but with no postural abnormalities.  Range of motion testing of the lumbar spine revealed: flexion to 80 degrees; extension to 20 degrees with some pain at the end of his extension range of motion; lateral flexion to 35 degrees, bilaterally; and, rotation to 40 degrees, bilaterally.  Repetitive motion testing was not conducted because the Veteran reported complaints of pain.  There was no documented evidence of pain, fatigue weakness, or and lack of endurance.  There was also no evidence of neurologic symptoms or radiculopathy; reflex and strength testing were normal.  
The Veterans claim for service connection for his lumbar spine disability remained on appeal and ultimately a March 2010 rating decision granted service connection at a 10 percent rating effective back to the original date of claim in July 2001.  The May 2003 VA Compensation and Pension examination is the only evidence dated prior to March, 17 2015 which addresses the rating criteria.  The findings reported on this examination reveal that the Veteran met the criteria for the assignment of a 10 percent rating, but did not meet the rating criteria for any rating in excess of 10 percent.  For the period of time prior to March 17, 2015 the evidence does not show that the Veterans lumbar spine disability resulted in limitation of motion, ankylosis, or any disruption of gait or spinal contour to warrant the assignment of a disability rating in excess of 10 percent.  Accordingly a disability rating in excess of 10 percent for the period of time prior to March, 17 2015 is denied.  
On March 17, 2015, another VA examination of the Veteran was conducted.  He reported complaints of increased back pain with stiffness.  He reported using a heating pad, a TENS unit and prescription medication to treat his symptoms of back pain.  He reported flare-ups which resulted in greater decrease in range of motion.  Range of motion testing of the lumbar spine revealed flexion to 50 degrees with pain beginning at 20 degrees as well as pain and decreased motion in other planes.  Following repetitive motion there was evidence of pain and less movement than on initial testing.  For example, forward flexion was to 25 degrees.  Physical examination of the thoracolumbar spine revealed muscle spasm, abnormal gait and radiculopathy of the right lower extremity.  There was no evidence of an ankylosis and the examiner indicated that the Veteran had intervertebral disc syndrome resulting in incapacitating episodes requiring bed rest of less than a week in the past 12 months.  
In December 2016 the most recent VA Compensation and Pension examination of the Veteran was conducted.  While the examiner did not review the Veterans claims file prior to the examination, the record was subsequently reviewed by the examiner and an addendum indicated that no changes to the examination report were warranted.  The Veteran denied flare-ups of the condition.  Range of motion testing was conducted with some ranges of motion decreased from the prior examination.  Forward flexion was to 30 degrees.  Pain on motion was reported but there was no functional loss from the pain noted.  There was no evidence of pain on weight bearing, no evidence of ankylosis of the spine, and no IVDS.  The examination report contained extensive findings related to radiculopathy of the lower extremities, but those ratings are not on appeal.
The Veterans service-connected lumbar spine disability is rated at a 40 percent disability rating effective March 17, 2015.  In order to warrant an assignment in excess of the 40 percent there would have to be evidence of ankylosis of the spine or incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  The evidence of record does not show that he has ankylosis of the spine or the requisite amount of incapacitating episodes.  Instead, examiners have noted no ankylosis, that there is motion in the spine, and that either the Veteran does not have IVDS or that he has much less than 6 weeks of incapacitating episodes in a year.  Thus, the evidence is against a finding that the Veteran meets the criteria for the assignment of a rating in excess of 40 percent for his service-connected lumbar spine disability and the claim is denied.  38 C.F.R. §§ 4.3, 4.7.

 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	D. Havelka, Counsel 

